DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 2, 4 and 6, it is unclear what is meant by “to execute one time of the moving operation.”  Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007083450A to Shibata.
With regard to Claim 1, Shibata teaches (fig. 3) a liquid ejecting apparatus (1) comprising: a head (41) having a plurality of nozzles [0018]: 
a conveyor (20) configured to convey a recording medium (S); and a controller (70) [0013-0014], wherein the controller is configured to execute:
	a recording processing of causing the conveyor to convey the recording medium and causing the head to eject liquid from the nozzles with respect to the recording medium based on image data [0013 and 0020]; and
	a flushing processing of discharging the liquid from the nozzles with respect to a flushing area, based on flushing data different from the image data [0010 and 0013],
	wherein the controller is further configured to execute a first determining processing of determining, based on the image data, whether a time interval after completion of a first recording processing and until start of a second recording processing exceeds a threshold value, the first recording processing being the recording processing with respect to a first area of the recording medium, the second recording processing being the recording processing with respect to a second area of the recording medium and being executed after the first recording processing [0057-0066, 0070 and 0074-0078], and
	wherein in a case that the controller determines that the time interval exceeds the threshold value in the first determining processing, the controller is configured to execute the flushing processing after the completion of the first recording processing and before the start of the second recording processing [0057-0066, 0070 and 0074-0078].
With regard to Claim 12, Shibata teaches controlling method for controlling a liquid ejecting apparatus including ahead having a plurality of nozzles [0018], and a conveyor configured to convey a recording medium [0013 and 0020], the controlling method comprising:
a recording processing of causing the conveyor to convey the recording medium and causing the head to eject liquid from the nozzles with respect to the recording medium based on image data [0013 and 0020]; and
a flushing processing of discharging the liquid from the nozzles with respect to a flushing area, based on flushing data different from the image data [0010 and 0013],
	wherein the controlling method further comprises a first determining processing of determining, based on the image data, whether a time interval after completion of a first recording processing and until start of a second recording processing exceeds a threshold value, the first recording processing being the recording processing with respect to a first area of the recording medium, the second recording processing being the recording processing with respect to a second area of the recording medium and being executed after the first recording processing [0057-0066, 0070 and 0074-0078], and
	wherein in a case that the time interval is determined to exceed the threshold value in the first determining processing, the flushing processing is executed after the completion of the first recording processing and before the start of the second recording processing [0057-0066, 0070 and 0074-0078].
	With regard to Claim 13, Shibata teaches a non-transitory medium storing a program for controlling a liquid ejecting apparatus including a head having a plurality of nozzles [0018], a conveyor configured to convey a recording medium [0013 and 0020], and a controller, the program, when executed by the controller, causing the liquid ejecting apparatus to execute:
	a recording processing of causing the conveyor to convey the recording medium and causing the head to eject liquid from the nozzles with respect to the recording medium based on image data [0013 and 0020]: and
	a flushing processing of discharging the liquid from the nozzles with respect to a flushing area, based on flushing data different from the image data [0010 and 0013],
	wherein the program causes the liquid ejecting apparatus to further execute a first determining processing of determining, based on the image data, whether a time interval after completion of a first recording processing and until start of a second recording processing exceeds a threshold value, the first recording processing being the recording processing with respect to a first area of the recording medium, the second recording processing being the recording processing with respect to a second area of the recording medium and being executed after the first recording processing [0057-0066, 0070 and 0074-0078], and
	wherein in a case that the time interval is determined to exceed the threshold value by the first determining processing, the program causes the liquid electing apparatus to execute the flushing processing after the completion of the first recording processing and before the start of the second recording processing [0057-0066, 0070 and 0074-0078].
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 2-10 is the inclusion of the limitations wherein each of the first area and the second area is an area, of the recording medium, which overlaps with the head while the controller causes the head and the moving mechanism to execute one time of the moving operation, and wherein the controller is configured to cause the head and the moving mechanism to execute the moving operation with respect to the second area after causing the head and the moving mechanism to execute the moving operation with respect to the first area.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	The primary reason for the allowance of Claim 11 is the inclusion of the limitations wherein in a case that the controller determines that the time interval does not exceed the threshold value in the first determining processing and that a jam of the recording medium is detected, the controller is configured to execute the flushing processing after the completion of the first recording processing and before the start of the second recording processing.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2018/0029369 discloses an ink-jet printer including: a conveyer, a recording head, an ink receiver, a communicating interface and a controller. Under a condition that the controller receives a preceding command, the controller is configured to execute a first flushing processing; and under a condition that an elapsed time, elapsed after completion of the first flushing processing and until receipt of a recording command is not less than a threshold time in a case that the controller receives the recording command, the controller is configured to execute a second flushing processing and a recording processing, whereas under a condition that the elapsed time is less than the threshold time, the controller is configured to execute the recording processing without executing the second flushing processing.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853